FILED
                           NOT FOR PUBLICATION
                                                                               JUL 22 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


CEDAR PARK ASSEMBLY OF GOD OF                    No.   20-35507
KIRKLAND, WASHINGTON,
                                                 D.C. No. 3:19-cv-05181-BHS
              Plaintiff-Appellant,

 v.                                              MEMORANDUM*

MYRON KREIDLER, AKA Mike
Kreidler, in his official capacity as
Insurance Commissioner for the State of
Washington; JAY ROBERT INSLEE, in
his official capacity as Governor of the
State of Washington,

              Defendants-Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Benjamin H. Settle, District Judge, Presiding

                        Argued and Submitted July 9, 2021
                              Seattle, Washington




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before: CLIFTON and IKUTA, Circuit Judges, and CALDWELL,** District
Judge.

       Cedar Park Assembly of God of Kirkland, Washington (Cedar Park) timely

appeals the district court’s dismissal of its complaint for lack of standing. The

district court had jurisdiction under 28 U.S.C. § 1331, and we have jurisdiction

under 28 U.S.C. § 1291. We review de novo an order granting a motion to dismiss

for lack of standing, Southcentral Found. v. Alaska Native Tribal Health

Consortium, 983 F.3d 411, 416–17 (9th Cir. 2020), and reverse in part and affirm

in part.

       Cedar Park’s complaint plausibly alleged that, due to the enactment of SB

6219, its health insurer (Kaiser Permanente) stopped offering a plan with abortion

coverage restrictions and Cedar Park could not procure comparable replacement

coverage. This is sufficient to state an injury in fact that is fairly traceable to SB

6219. See Skyline Wesleyan Church v. Cal. Dep’t of Managed Health Care, 968

F.3d 738, 747 (9th Cir. 2020). The injury is also redressable. As in Skyline, the

fact that Cedar Park had access to an acceptable plan is strong evidence that Cedar




       **
             The Honorable Karen K. Caldwell, United States District Judge for
the Eastern District of Kentucky, sitting by designation.
                                            2
Park could obtain a similar plan from Kaiser Permanenete or another health insurer

if the state is enjoined from enforcing SB 6219. See id. at 750.1

      The state’s argument that Cedar Park did not suffer an injury because SB

6219 did not prevent Kaiser Permanente from continuing to offer a plan that

restricted abortion coverage fails because Kaiser Permanente reasonably

understood the plain language of SB 6219 as precluding such restrictions, and it

acted accordingly when it removed the restrictions from Cedar Park’s health plan.

Although the state argues that Cedar Park did not suffer an injury caused by SB

6219 because other health insurers offered plans that would meet Cedar Park’s

requirements, this argument also fails given that Kaiser Permanente dropped Cedar

Park’s abortion coverage restrictions due to SB 6219, and there is no evidence in




      1
         Cedar Park’s motion to supplement the record with information regarding
Cedar Park’s location and the availability of plans from Providence Health Plan,
see Dkt. No. 15, is DENIED AS MOOT, because the information is either already
in the record or is otherwise unnecessary to decide this case.
                                          3
the record clearly demonstrating that Cedar Park could obtain acceptable coverage

at the time it filed its complaint.2

       The district court did not err in dismissing Cedar Park’s equal protection

claim for lack of standing, because the complaint does not plausibly allege that

Cedar Park suffered a denial of equal treatment due to SB 6219’s interaction with

Washington’s conscience objection statute. See Scott v. Pasadena Unified Sch.

Dist., 306 F.3d 646, 657 (9th Cir. 2002). To the extent the conscience objection

statute treats religious organizations like Cedar Park differently than individual

health care providers, religiously sponsored health carriers, and health care

facilities (collectively, “providers”), see Wash. Rev. Code

§ 48.43.065(2)(a)—(3)(a), such differential treatment does not constitute

discrimination because the providers are not similarly situated to religious

organizations. This is because the providers are in the business of providing health

services, while religious organizations merely purchase health coverage. See City




       2
         It is irrelevant that Kaiser Permanente erroneously provided Cedar Park
with a health insurance policy that covered abortion services until this error was
detected and corrected. Given that it is undisputed that Cedar Park sought, and
Kaiser Permanente agreed to provide, health insurance that contained abortion
restrictions, Kaiser Permanente’s decision to stop providing such coverage due to
the enactment of SB 6219 constituted an injury in fact to Cedar Park, regardless of
any past error on Kaiser Permanente’s part.
                                           4
of Cleburne, Tex. v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985).3 Therefore,

Cedar Park’s complaint does not plausibly allege an injury-in-fact.

      REVERSED IN PART, AFFIRMED IN PART.4




      3
        Cedar Park has forfeited any argument that it has standing to pursue its
Establishment Clause claim by failing to raise such an argument in its opening
brief. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).
      4
          Costs shall be taxed against the appellees.
                                            5